Honorable Paul H. Stanford
Crtiinal Distriwb AttDmey
cantoa, Texan

Dear Sir:                              Opinion lb O-6214
                                       Re: Filling a vaoanay on the board
                                           of trustees in am iaoorporatui
                                           distriot having;f6mr tha6 150
                                           sohola8tiou.

      We have your latter of rem&    date reading a6 followrc

"Article 2763, RaPlsed Civil Statutes, providea: 'All inoorporated dirtriots
having each fsner than on6 hundmd and fifty soholastios, aooording to the
latest 06mu8, shall be governed in the general administration of their
oohoolr by the law6 which apply to ommuon school distriata; erd alffunds of
suoh dietriots shall b kept in the oounty depositories aad paid out oa order
of the tN6te66, approved by the oounb supwintsndent.*

"Artiole 2746, Remiaed Civil Statutes, praride6: *. . .-All vaoanoies shall
be filled by the Countg Eoard of TNUteOs for the remainder of the tarn in
whioh the vaoaaoy ooaurs,*

"Question: Iih6rea vaoanoy ooour6 ia the Board of Trust066 of a6 inoorporat-
ed distriot, having fewer than on6 hundred aad fifty soholastiaa aooordiag to
the latest 6.666~6,shall the woamy   be filled by the County Board of Truutiees
or shall it be fillad byth6 r'pmainingmembers of the Board of TN&606    of
such inoorporatsd (independent0 school distrioti?

*The above ax-tic168are refsrrsd to as bearing on the question abcve.   . . .*

       W6 thimk Article 2746 deals erolusi~y with oomwm school distriots
having three tNSt668.   It is true that Article 2763, provides:

"All incorporated districts, having eaoh fsrerthaw on6 hundred and fifty
scholastics, aooording to the latest 06nsu6, shall b6 gov6la6d inthe gen-
era1 administratioa of their soho&   by the laws which apply to oomoa
school distriots;ead all fund6 of suoh diutriots 6hall be kept in the oounty
depositories aad paid out 01porder of the tnWbO66 approved by the oouaty
superintsndept."

       The foregoing artiole do66 not ohang6 the n-0 of the indapend6nt
sohool distriot nor convert it into a mmoa   school diatriot. Such dietriots,
Hon. Paul H. Stanford, page 2 (O-6214)



although th6y may haw fsner than on6 hundred and fifty 66hOlaUtios, contin-
uo their oorporate existenoe, and in the issuamo6 of bond6 and the levy of
tams, are governed lyth6 lawa gwerning indep6ndent sohool districts.

       Art1016 2777 provides that "the mcouborsof the Board rmaining   after
a vacancy shall fill the 683110
                              for the kIn6xpirUdterm."

       W6 think that this tiiols would apply to any &d6p6nd6nt school dis-
trict, and you are thUrOfOr6 advised that in our opinion a vacaacq lathe
board of trustees of an indsp6ad6at sohool dittri6t having fanerthaa on6
hundred and fif* Uchola6tio6 uhould be filled @th6    msmber6 of the board
rwmining after a vaoamoy, for ths unexpirud term.

                                                 YoursOSX'yeuly

                                          ATTORNEY GFNERAL OF TEXhS


                                          By /s/ C.Fa Gibson

                                                  C.F. Gibson
APPROVED SEPT. 27, 1944                             lasiatmt
/a/ Grover Sellers
ATTORNEYGENXRALOFTEXAS


CFO:EP,sgw

APPROVEDI
OPINION &MKITTEE
By B W B - Chaimaa